Title: To James Madison from James Monroe, 3 April 1806
From: Monroe, James
To: Madison, James


                    
                        No. 44
                        Copy
                        Sir
                        London April 3. 1806.
                    
                    As it appeared by what occurred in my interview with Mr Fox on the 28. ulto. that some weeks at least would elapse before I could hope to bring our business to any conclusion I thought it proper to make a formal application to him on the 31. for an order to Suspend the Seizure and condemnation of our vessels on the principle of the late decrees. I had not requested this in explicit terms before because I hoped from what passed in our first

interview that the whole affair would have been concluded much Sooner. I was fearful too that if the demand Should be granted it would become a reason why nothing more Should be done. This latter reason it is true still remains in some degree in force, if indeed it had any weight at first. It was however outweighed by the consideration that the Seizures were continued and that I ought not on a mere Speculative point of expedience, as to the effect which Such an application might have on the general question, to delay any longer my utmost exertion to put an end to the practice.
                    There were also Some other considerations which prevented my making the application Sooner which had ceased, if they did not furnish motives for making it in the present stage. The new Ministry had a just claim to Sufficient time to become acquainted with the merits of the question, and even to Sound the Parliament on it, before it could be expected to take any Step in the business. Had I made the demand at an earlier period I thought I should incur the imputation of a want of candour, without a reasonable prospect of hastening a decision, unless indeed by urging it unseasonably, I might promote an improper one. To Mr. Fox especially much attention was due in the mode of proceeding, on account of his character and principles in reference to our Country, which are Known to be just and liberal. It seemed probable that by respecting that sentiment towards him in the measures taken, his feelings would be gratified and his mind conciliated which could not otherwise than produce a good effect. His exertions on topicks in which the U Stat⟨es⟩ were interested form an important trait in his political life, and it wa⟨s⟩ evident in our first and Subsequent interviews that he looked back ⟨on⟩ them with interest and Satisfaction. This therefore formed a Special motive for giving time and acting with delicacy in the business. At this period however the application Seemed to be free from all these objection⟨s⟩ while it had become obviously my duty to make it by the consideration Stated in my note.
                    How the Cabinet is disposed on this question it is not in my power to state. Some of its members are Known to have differed with Mr. Fox in respect to the policy of G. Britain towards the U. States on former occasio⟨ns,⟩ and in Similar cases. It is possible that the Spirit of conciliation on whi⟨ch⟩ the Ministry is formed may be felt in the present one. Every view however which I have been able to take of the Subject confirms me in the justice of ⟨the⟩ remarks which were communicated to you in my last of the 31st. ulto.
                    I enclose you a copy of a letter from Mr. Guillemard claiming his compensation as fifth Commissioner under the treaty of 1794. to the period of the dissolution of the Board, to which I promised to obtain him Your answer. I have the pleasure also to Send you a copy of my corresponden⟨ce⟩ with the House of Baring & Co. at the instance of General La Fayette on a subject interesting to him. As they have furnished him the accommodation which he desired from considerations which cannot fail to be Satisfactory

to our Govt., I hope the President will be disposed to Secure, So far as depends on him, their ultimate reimbursement out of the land which has been granted to him by the Congress.
                    The House of Baring & Co. having lately presented me a Statement of my drafts from the Continent for my Support and that of my family there, I have after deducting a portion of what was on no principle chargeable to the U. States, certified a Sum which I wished to be allowed in their account with the govt. Other deductions are still to be made on the same principle, which will diminish the charge to the publick, in any view incident to that business. These I propose to make on my return home, and in the interim I must Stand in the account indebted to the publick. You will observe that the Salary of the Secretary, his travelling expences, those of the messenger to Paris, and other charges, are comprised in the Statement. I have flattered myself that the Same principle which was applied to Mr Pinckney ten years past when the expence of living was much less, would be extended to me. It is far from my intention however to make any difficulty on this point, having in truth no right to do it, and from many considerations very interesting to me, most certainly, not the disposition. I am, Sir, with great respect & esteem Your very obedient Servant
                    
                        (Signed) Jas. Monroe
                    
                